DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement among species, as set forth in the Office action mailed on October 27, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 27, 2021 is withdrawn.  Claims 3 and 4, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-7, the closest prior art references, cited in IDS, Kim (US 2018/0059449 A1), Kwon et al. (US 2012/0169986 A1), and Liu et al. (US 2009/0296013 A1), fails to disclose all of the limitations of claim 1, including the limitations, “the thin film transistor substrate further comprises at least one first repairing line, a plurality of second repairing lines and a plurality of connecting lines located at the peripheral area; the at least one first repairing line, the plurality of second repairing lines and the plurality of connecting lines are insulated from the plurality of data lines; a projection of each of the plurality of second repairing line on the substrate at least partially overlaps with the output end of at least one of the plurality of data lines; a projection of each of the at least one first repairing line on the substrate at least partially overlaps with at least one of the plurality of second repairing lines; a projection of each of the at least one first repairing line on the substrate at least partially overlaps with at least one of the plurality of the connecting lines; each of the plurality of the connecting lines at least partially overlaps with the input end of at least one of the plurality of data lines; if one of the plurality of data lines is broken, the input end of the broken data line is coupled with one of the plurality of connecting lines overlapping with a projection of the broken data line on the substrate, the output end of the Page 2 of 9Appl. No. : 17/147,772 Reply to Office Action of: October 27, 2021 Attorney Docket No.:US83875 broken data line is coupled with one of the plurality of second repairing line overlapping with the projection of the broken data line on the substrate, and the connecting line coupled with the input end of the broken data line is coupled with the second repairing line coupled with the output end of the broken data line through one of the at least one of first repairing line.”
In regard to independent claims 8 and dependent claims 9 and 10, the closest prior art references, cited in IDS, Kim (US 2018/0059449 A1), Kwon et al. (US 2012/0169986 A1), and Liu et al. (US 2009/0296013 A1), fails to disclose all of the limitations of claim 8, including the limitations, “the thin film transistor substrate further comprises at least one first repairing line, a plurality of second repairing lines and a plurality of connecting lines located at the peripheral area; the at least one first repairing line, the plurality of Page 5 of 9Appl. No. : 17/147,772 Reply to Office Action of: October 27, 2021 Attorney Docket No.:US83875 second repairing lines and the plurality of connecting lines are insulated from the plurality of data lines; a projection of each of the plurality of second repairing line on the substrate at least partially overlaps with the output end of at least one of the plurality of data lines; a projection of each of the at least one first repairing line on the substrate at least partially overlaps with at least one of the plurality of second repairing lines; a projection of each of the at least one first repairing line on the substrate at least partially overlaps with at least one of the plurality of the connecting lines; each of the plurality of the connecting lines at least partially overlaps with the input end of at least one of the plurality of data lines; if one of the plurality of data lines is broken, the input end of the broken data line is coupled with one of the plurality of connecting lines overlapping with a projection of the broken data line on the substrate, the output end of the broken data line is coupled with one of the plurality of second repairing line overlapping with the projection of the broken data line on the substrate, and the connecting line coupled with the input end of the broken data line is coupled with the second repairing line coupled with the output end of the broken data line through one of the at least one of first repairing line, wherein the liquid crystal display panel further comprises a color filter substrate opposite to the thin film transistor substrate, a sealant between the thin film transistor substrate and color filter substrate, and a common electrode layer on the color filter substrate.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871